Citation Nr: 1146999	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for genitourinary disability, to include prostatitis, urethritis, and dysuria.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for prostatitis.  In April 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in September 2008.

In February 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In September 2009, the Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).  

In October 2009, the Board reopened the claim for service connection for a genitourinary disability, and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO continued to deny the claim (as reflected in a September 2010 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for further consideration.

In November 2010, the Board again remanded the remaining claim to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested action, the AMC continued to deny the claim (as reflected in a November 2011 SSOC) and returned the matter on appeal to the Board for further consideration.

The Board notes that, in November 2011, the Veteran submitted additional evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  However, the evidence consists of copies of pertinent service treatment records which are essentially duplicate of evidence previously of record and considered by the RO (as reflected in the November 2011 SSOC).  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  While service treatment records reflect that the Veteran was treated for gonococcus infection of the urethra, prostatitis and urethritis in service, these problems appear to have resolved, there is no persuasive evidence of a genitourinary disability for many years after service, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current genitourinary disability and service weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for genitourinary disability, to include prostatitis, urethritis, and dysuria, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a January 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's  assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. The April 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Peligrini-also meets the VCAA's timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the remaining claim on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of various VA genitourinary examinations.  Also of records and considered in connection with the appeal is the transcript of the Veteran's February 2009 RO hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board notes that no further RO action, prior to appellant consideration of the claim, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App 539, 543 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board notes at the outset that the Veteran's claim for service connection for a kidney disability has been considered and addressed in a previous Board decision.  Therefore, the Board will address the Veteran's current genitourinary disabilities aside from his kidney pathology.  

The Veteran alleges that he is entitled to service connection for a genitourinary disability, as he believes that his current genitourinary-related complaints had their onset in service and that he was treated for the same problems while in service.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for genitourinary disability, to include prostatitis, urethritis, and dysuria is not warranted.

The Veteran's service treatment records reflect that he was treated for gonococcus infection of the urethra in February 1944, as well as subsequent treatment for prostatitis urethritis.  He was treated with Sulfathizaole, but continued to suffer from purulent urethral discharge.  He was then hospitalized in February 1945 for further study and treatment.  He was diagnosed with chronic urethritis and given urethral injections.  These were discontinued in April 1945, and there was no recurrence after two weeks.  The Veteran was then returned to duty.  On discharge examination, there were no genitourinary abnormalities found, and a urinalysis was negative.

In December 1945, shortly after the Veteran's discharge, service connection for prostatitis was denied on the basis that this disability was not found on discharge examination.

Following service, private medical records reflect treatment for a variety of genitourinary complaints.  In June 1973, it was noted that the Veteran experienced a feeling of incomplete emptying in the penis, but a urinalysis was negative.  Dysuria, frequency, and nocturia were noted in March 1976.   In August 1976, it was noted that dysuria was better with use of tetracycline.  In December 1976 and January 1977, prostatitis and urethral stricture were noted.  Urinalyses were normal in January 1978 and again in 1981.  

In January 1992, a cystoscopy revealed obstructing lateral lobes.  Nocturia and decreased dribbling were noted in February 1992.  A March 1992 study of prostate tissue reflected a diagnosis of glandular and stromal hyperplasia.  It was noted that the Veteran underwent a transurethral prostatic resection (TURP) in 1992.  Following the procedure, post-voiding burning was noted in 1993.  The Veteran continued to complain of nocturia and dysuria in 1993 and 1994.  The Veteran's urinary complaints continued in through 1998.  

Records from the North Jersey Nephrology Associates reflect that the Veteran complained of frequent urination 2 to 3 times per night, but no hematuria or other lower genitourinary symptoms.  

The Veteran complained of urinary tract symptoms in October 2004, but a urinalysis was unremarkable.  The Veteran developed dysuria in November 2006.  His private physician, Dr. C., noted an impression of chronic dysuria of unclear etiology.

VA outpatient treatment records also document the Veteran's genitourinary-related complaints.  A February 2007 ultrasound of the pelvis revealed no focal masses present within the bladder and the prostate was not enlarged.  Mild increased post-void residuals were indicated.  In April 2007, it was noted that the Veteran had a history of chronic dysuria and prostatitis.  He reported poor stream, frequency, and nocturia 5 to 6 times per night, but was content with voiding symptoms.  He indicated that burning had decreased.  It was noted that a recent cystoscopy was negative.  The Veteran was assessed with chronic prostatitis.  

A September 2007 report from Dr. C. notes that the Veteran was under his care for chronic urinary tract symptoms and was last seen September 2007.  He noted that he had had 2 cystoscopic examinations, both of which failed to demonstrate any significant pathology.  There was indication of TURP defect in the prostatic urethra.  

During the Veteran's February 2009 DRO hearing, the Veteran testified that he was treated for prostatitis and hospitalized during service.  He indicated that he sought treatment for this disability immediately after service and with numerous other treatment providers over the years.  

On VA examination in June 2009, the examiner noted that he reviewed the Veteran's medical records, and found 1 urinalysis dated in July 2001 which showed potential urinary tract infection, but that there were no other evidence of urinary tract infections in the record.  It was noted that the Veteran had a history of a small prostate and low PSA.  The Veteran reported that urethral discharge persisted for a number of years after service, but he did not remember when he resolved; however, burning on urination continued.  He also complained of occasional pain in the pubic area.  It was noted that he was recently treated for his urinary symptoms.  He reported nocturia, daytime frequency, slow stream, double voiding, and occasional after dribble.  There was no history of active urinary tract infections.  There was also no history of incontinence.  

After a physical examination, the examiner noted that the lower urinary tract symptoms, including frequency and nocturia, could be due to diabetes, chronic renal insufficiency and polyuria.  Or, that could be due to status-post TURP, or urethral stricture.  The examiner noted that the Veteran had persistent dysuria since service, therefore, dysuria as a symptoms may be service related.  But he also noted that the persistent dysuria was not readily explained.  He found that a current diagnosis of chronic prostatitis could not be corroborated or proven.  

Given the inconclusive nature of this examination, the Veteran was afforded another VA examination in February 2010.  The Veteran reported symptoms of nocturia, occasional urgency, daytime frequency every 2 hours, and erectile dysfunction.  After a physical examination, this examiner also noted that a diagnosis of chronic prostatitis could not be corroborated.  The examiner noted that the Veteran's voiding symptoms became much worse when he developed diabetes in 1997.  He found that the small prostate, status post TURP, is less likely than not attributed to the history of urethritis or prostatitis or sexually transmitted infection in the service, as several cystoscopies documented no urethral stricture.  The examiner also found no significant residual disability related to urethritis.  In addition, he noted that the requirement for TURP was due to benign prostatic enlargement, and not due to a service-related, lingering lower urinary tract symptom.  In sum, he determined that the present medical disability are less likely than not to be due to the in-service diagnosis of prostatitis; rather, he found that his residual lower urinary tract symptoms are most likely due to other medical conditions such as diabetes, chronic renal insufficiency, and furosemide.  In a May 2010 addendum opinion, the examiner noted that the Veteran's dysuria is more likely than not a residual symptom that was difficult to quantify at that time.

The Veteran was afforded another VA examination in December 2010.  The examiner indicated that he reviewed the claims file, and listed the Veteran's pertinent medical history in-service and following service.  He noted that the Veteran had multiple chronic medical conditions, including diabetes and chronic kidney disease and diabetes.  It was noted that the Veteran underwent a TURP for benign prostate hyperplasia, and that this was a disease of aging and was not likely service-related.  He indicated that the prostate was no longer enlarged.  He opined that the Veteran's prostatitis, urethritis, and gonococcal urethritis were not likely contributors to later onset of benign prostate enlargement, which is a condition of aging.  The examiner found no evidence of a prostate condition that could be deemed service connected.  With respect to the Veteran's nocturia, the examiner opined that this was most likely due to medical condition including diabetes, chronic renal failure, diuretic medication, and chronic kidney disease.  He indicated that the Veteran's chronic kidney disease and diabetes could account for most, if not all, of the urinary symptoms and nocturia that were unresponsive to urology surgery and prostate medications.  The examiner also found that the Veteran's erectile dysfunction was most likely secondary to multiple medical conditions, including aging, chronic kidney disease, and longstanding diabetes mellitus.

The above-cited evidence clearly establishes that the Veteran suffers from current genitourinary disability, namely benign prostate enlargement, status post TURP, with urinary symptoms such as nocturia and frequency, and erectile dysfunction.  It also establishes that the Veteran was treated for gonococcus infection, prostatitis and urethritis during service.  However, the competent, probative evidence does not support a finding that the genitourinary problems encountered in service have resulted in a current genitourinary disability. 

Notably, although the Veteran was treated for gonococcus infection and urethritis during service, these appear to have resolved with treatment and were not noted on the Veteran's discharge examination.  There is no medical evidence of record for nearly 30 years after discharge that indicate a genitourinary disability, until urinary problems were noted in 1973.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the December 2010 VA examiner's opinion is the only competent opinion to directly address the question of whether there exists a medical nexus between any current genitourinary disability and service, and that opinion is not supportive of the claim.  Rather, the examiner opined that the Veteran's prostatitis, urethritis, and gonococcoal urethritis were not likely contributors to later onset of benign prostate enlargement, which is a condition of aging.  With respect to the Veteran's nocturia and frequency, the examiner opined that this was most likely due to medical condition including diabetes, chronic renal failure, diuretic medication, and chronic kidney disease.  The examiner also found that the Veteran's erectile dysfunction was most likely secondary to multiple medical conditions, including aging, chronic kidney disease, and longstanding diabetes mellitus.  The examination report reflects that the examiner reviewed all pertinent medical records and the examiner provided adequate rationale in support of the conclusions reached.   

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, neither the Veteran nor his representative has presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of genitourinary symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board acknowledges that service treatment records document treatment for genitourinary-related complaints.  However, as noted above, no disability was found at discharge and there is no record of treatment for a related disability until 1973, nearly 30 years after the Veteran's discharge from service.  In addition, the Board also points out that, in rendering the probative opinion on the question of medical nexus, the December 2010 examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of prostate and urinary symptoms since service-and still rendered a medical opinion that is adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current genitourinary disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current genitourinary disability and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of genitourinary symptoms since service.  Significantly, moreover, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection genitourinary disability, to include prostatitis, urethritis, and dysuria, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for genitourinary disability, to include prostatitis, urethritis, and dysuria, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


